Citation Nr: 0518054	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  04-06 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Law Clerk




INTRODUCTION

The veteran served on active duty from January 1941 to 
December 1944 and February 1945 to June 1946.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from the Department of Veterans Affairs (VA) Regional Office 
in St. Paul, Minnesota (RO).  The veteran died in March 2003.  
The appellant is his widow.


FINDINGS OF FACT

1.  The veteran died in March 2003, at the age of 84; the 
immediate cause of death was rectal cancer.  No significant 
conditions contributing to death, or resulting in the 
underlying cause of death, were listed. An autopsy was not 
performed.

2.  At the time of his death, service connection was in 
effect for penetrating gunshot wound involving Muscle Group 
XIX causing a compound comminuted fracture of the left ilium 
with residual scars, moderately severe, rated as 30 percent 
disabling; peritoneal adhesions, secondary to the gunshot 
wound, rated as 30 percent disabling; and a colostomy scar in 
the left lower abdomen and a right hernia with a 
postoperative scar, both assigned a noncompensable 
evaluation.  The combined disability evaluation was 50 
percent.   

3.  Rectal cancer was not shown in service, and is not shown 
to be related thereto.

4.  There is no objective medical evidence showing that any 
disability of service origin, or a service-connected 
disability, caused or contributed to the veteran's death.




CONCLUSIONS OF LAW

1.  Rectal cancer was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 1110, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.303 (2004).

2.  A disability incurred in, or aggravated by, active 
service neither caused the veteran's death, nor contributed 
substantially or materially to cause the veteran's death.  38 
U.S.C.A. §§ 1310, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.310, 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the appellant by 
a letter dated in April 2003 that VA would obtain all 
relevant evidence in the custody of a Federal department or 
agency.  She was advised that it was her responsibility to 
either send medical treatment records from the veteran's 
private physician regarding treatment for his claimed 
disabilities, or to provide a properly executed release so 
that VA could request the records for her.  The duty to 
notify the appellant of necessary evidence and of 
responsibility for obtaining or presenting that evidence has 
been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file.  There is no record 
of the veteran having been treated for any condition at a VA 
medical facility.  The veteran's death certificate has been 
associated with the claims file. The claimant has provided 
the veteran's private medical records.  The appellant was 
asked to advise VA if there were any other information or 
evidence she considered relevant to her claim so that VA 
could help her by getting that evidence.  She was also 
advised what evidence VA had requested, and notified in the 
statement of the case and supplemental statement of the case 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received.  Therefore, the duty 
to notify of inability to obtain records does not arise in 
this case.  Id.  VA's duty to assist has been fulfilled. 

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the appellant, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).  In this case, however, as there is no evidence that 
any failure on the part of VA to further comply with the VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
For a grant of service connection for the cause of death, 
pertinent regulations require a showing that the fatal 
disease was either incurred in, or aggravated by, active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
the absence of such evidence, the law and regulations require 
a showing that a service-connected disability caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310; 38 C.F.R. §§ 3.310(a), 3.312.  VA 
regulations provide that a "service-connected disability 
will be considered as the principal cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

During the veteran's lifetime, service connection was granted 
in a June 1946 rating decision for residuals of an enemy 
shell fragment wound he received in combat in 1944.  
Initially, this disability was rated as 50 percent disabling.  
Effective March 1949, a 30 percent disability rating was 
assigned for "gunshot wound, penetrating, involving muscle 
group XIX, causing compound, comminuted, fracture of left 
ilum, with residual scars, moderately severe."  Service 
connection was also in effect for peritoneal adhesions, 
secondary to the gunshot wound injury, at 30 percent 
disabling.  A colostomy scar in the left lower abdomen and a 
right hernia with a postoperative scar, were both assigned a 
noncompensable evaluation.  The combined disability rating 
was 50 percent.  Service connection was not in effect for any 
other disability resulting from injury or disease contracted 
in the line of duty, or for aggravation in service of a 
preexisting injury or disease. 

Subsequent to service, medical records from 1971 and 1977 
showed treatment for episodes of bowel obstruction disorder; 
in each episode, the veteran was released after a few days of 
inpatient treatment.  The first documentary evidence of the 
veteran's rectal cancer was a January 2003 preoperative 
counseling record from the veteran's private medical center.  
This record revealed that the veteran was to undergo an 
abdominoperineal resection with an end ileostomy, to excise a 
recurrent rectal cancer tumor.  It was the surgeon's opinion 
that the veteran's condition required the surgery, due to 
partial bowel obstruction that continued to be symptomatic 
off and on, but that a difficult surgery was anticipated 
because the veteran had several previous surgeries, and was 
frail.

A February 2003 postoperative treatment record revealed that 
the veteran was dehydrated, for which he was treated with 
saline, and was experiencing marked deconditioning status 
post the excision of recurrent rectal cancer tumor in January 
2003.  It was noted that the veteran also had undergone 
preoperative neoadjuvant chemotherapy.  A computerized 
tomography scan (CT) revealed no untoward finding and 
improvement from the findings of his previous CT abdomen.  
His lung fields were clear, and he had minimal left basilar 
atelectasis. 

The death certificate shows that the veteran died in March 
2003, at the age of 84; the immediate cause of death was 
rectal cancer.  There were no contributing or underlying 
causes of death.  An autopsy was not conducted.

In December 2003, the appellant wrote to the RO, stating that 
the private medical center's physicians told her that the 
veteran's rectal cancer was the result of irritation to the 
colon.  It was the appellant's belief that said irritation 
originated with the veteran's shrapnel wound injury during 
service, and was continually treated through the remainder of 
his life, both in private medical centers and at home.

The appellant reported in a February 2004 letter that the 
veteran's private medical center stated they would not 
provide information directly to the veteran's family, but 
that VA needed to contact the specific physician directly.  
She stated that at the time immediately prior to the 
veteran's abdominoperineal resection and accompanying end 
ileostomy, the prognosis was a good recovery; however, after 
the surgery, the surgeon informed the appellant that due to 
the extremely poor condition of the small colon with kinks 
causing obstructions, there was very little colon to work 
with which was the result of wounds in service.  

A later February 2004 report of contact noted that when the 
RO contacted the surgeon, the surgeon refused to give an 
opinion as to whether the veteran's rectal cancer was related 
to his time in service, on the grounds that the surgeon had 
not routinely treated the veteran for his rectal cancer; that 
the surgeon only performed a surgical procedure, and treated 
the veteran for a six-week postoperative period.  In March 
2004, in response to a request from the RO, a VA examining 
physician opined that the veteran's service-connected 
disability did not contribute to the veteran's death from 
rectal cancer.

Nothing in the medical evidence of record shows a 
relationship between the veteran's death and his period of 
military service.  Although service connection was in effect 
for residuals of a gunshot wound that partly destroyed his 
colon, the death certificate clearly states that the 
veteran's death was caused by rectal cancer.  No statement 
exists that the gunshot wound residuals had any bearing on 
the veteran's death, either by direct or indirect cause or 
other effect.  Specifically, there is no medical opinion 
linking the veteran's death with his service-connected 
disability or any incident in service.  By way of the 
veteran's surgeon and the medical facility, the appellant has 
failed to provide a linking opinion, and VA has been unable 
to obtain one despite attempting to do so.  The only opinion 
of record is that of the VA examiner in March 2004, who 
stated that the veteran's service-connected disability did 
not contribute to the veteran's death from rectal cancer.  

The Board recognizes the contention of the appellant that 
conversations occurred between the veteran's physicians and 
the appellant regarding the veteran's rectal cancer diagnosis 
and treatment.  However, the Board cannot consider the 
appellant's restatement of the content of those conversations 
as statements made directly by the veteran's physicians.  The 
appellant's statement of what the surgeon told her is hearsay 
and would not of itself be competent medical evidence because 
"filtered as it was through a layman's sensibilities, [the 
appellant's statement] is simply too attenuated and 
inherently unreliable to constitute 'medical' evidence."  
Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As noted 
above, VA attempted to confirm this statement with the 
surgeon; however, the surgeon refused to provide an opinion 
with regard to any role the veteran's service-connected 
disorders played in his death.  

Further, the Board cannot consider the appellant's 
contentions in her October 2003 notice of disagreement or her 
February 2004 substantive appeal, that the continued 
difficulties the veteran had with the residuals of his 
service-connected disability impeded the veteran's ability to 
successfully recover from the rectal cancer that eventually 
caused his death.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge, and require the special knowledge and 
experience of a trained physician.  Because the appellant is 
not a physician, she is not competent to make a determination 
that the veteran's cancer, or death, was the result of his 
military service, or any incident therein.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Accordingly, service connection for the cause of the 
veteran's death is not warranted.  In reaching this decision, 
the Board considered the doctrine of reasonable doubt.  
However, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for the cause of the veteran's death is 
denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


